Citation Nr: 1003303	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-23 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a left knee disorder.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for bilateral tinnitus.

6.  Entitlement to service connection for bilateral tinnitus.

7.  Entitlement to service connection for a back disability 
(claimed as lumbar strain).



REPRESENTATION

Appellant represented by:	David L. Huffman, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to 
December 1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2007 from the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied reopening previously 
denied claims for service connection for a left knee 
disability, hearing loss and tinnitus.  

The Veteran testified before the undersigned at a hearing 
held at the RO in October 2009.  A transcript of the hearing 
is associated with the folder.

The reopened claims and the original claim for entitlement to 
service connection for a back disability are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.





FINDINGS OF FACT

1.  A July 2001 rating decision denied reopening the 
Veteran's claim for service connection for a left knee 
disorder and notice of this was sent to the Veteran in August 
2001.  The Veteran did not appeal this decision and it became 
final.

2.  New evidence received since the July 2001 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

3.  A June 1998 rating decision denied the Veteran's claim 
for service connection for hearing loss and notice of this 
was sent in July 1998.  The Veteran did not appeal this 
decision and it became final.

4.  New evidence received since the June 1998 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.

5.  A June 1998 rating decision denied the Veteran's claim 
for service connection for tinnitus and notice of this was 
sent in July 1998.  The Veteran did not appeal this decision 
and it became final.

6.  New evidence received since the June 1998 rating decision 
does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The July 2001 rating decision denying service connection 
for a left knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence has been received since the 
July 2001 rating decision, and the claim for service 
connection for a left knee disorder is reopened. 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  The June 1998 rating decision denying service connection 
for hearing loss is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  New and material evidence has been received since the 
June 1998 rating decision, and the claim for service 
connection for hearing loss is reopened. 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

5.  The June 1998 rating decision denying service connection 
for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

6.  New and material evidence has been received since the 
June 1998 rating decision, and the claim for service 
connection for tinnitus is reopened. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And To Assist

VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is reopening and 
remanding for further development the claims for service 
connection for CLL.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.


II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final. 
38 U.S.C.A. §§ 7104, 7105(c) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.160(d), 20.302(a), 20.1104 (2009).  If, however, 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2009).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for hearing loss, 
tinnitus and a left knee disorder by the RO in a June 1998 
decision.  The basis for the denial was that these conditions 
neither occurred in nor were caused by service. The Veteran 
did not appeal after notice was sent the following month, and 
the decision became final. 

The Veteran's application to reopen his claim for service 
connection for a left knee disorder was denied in a July 2001 
decision.  The basis for the decision was that the evidence 
received since the prior decision was negative for treatment 
or diagnosis for the left knee.  The Veteran did not appeal 
after notice was sent the following month, and the decision 
became final. 

The Veteran filed his current claim to reopen in October 
2006.  The discussion is as follows.  

A.  Left Knee  

Evidence previously before the RO in July 2001 includes 
service treatment records which included a December 1990 
prescreening examination report of medical history negative 
for any indicators for knee problems or joint pathology 
normal lower extremity findings prior to entry.  Likewise the 
January 1991 entrance examination with report of medical 
history negative for any indicators for knee problems or 
joint pathology.  An Airborne examination and report of 
medical history from November 1991 revealed the same findings 
and history.  In July 1993 the Veteran was seen for left leg 
pain time 2 days and the Veteran stated that he injured it on 
an Airborne operation during a "PLF" when the wind shifted.  
Pain was present only when the knee was bent.  Examination 
was significant for a small area of slight pain in an area on 
the right side of the left knee, with otherwise unremarkable 
findings.  The assessment was muscle strain.  There is no 
separation examination of record.  

Also before the RO in July 2001 were VA records from 2000 
showing treatment for back and neck complaints, with no 
significant findings regarding the left knee. 

Among the evidence submitted after the July 2001 denial were 
records submitted in March 2007 that dealt with Workers 
Compensation claims filed by the Veteran.  Among these 
records were records that reflect that the Veteran injured 
his left knee at work on August 25, 1998 when he stepped down 
from a trailer and his left foot slipped on a rock, his left 
knee buckled and popped and began swelling within an hour 
after the incident.  One of the records documenting treatment 
for the knee injury the day after the accident revealed that 
in addition to this work injury, the Veteran gave a history 
of having had some sort of injury to the left knee in 1993 
but it was very short lived and he had no significant 
sequela.  The doctor recommended arthroscopic examination to 
evaluate for a possible anterior cruciate ligament (ACL) tear 
or meniscal tear. He subsequently received medical treatment 
to include diagnostic arthroscopy and near total medial 
meniscectomy, and arthroscopic subtotal meniscectomy of the 
left knee and was diagnosed with a torn ACL, torn medial 
meniscus, torn lateral meniscus, and scattered Grade I & II 
chondromalacia of the left knee.  

He continued with treatment for the left knee including 
physical therapy, but it was noted in March 1999 that he had 
not had the ACL tear reconstructed.  He continued to be 
symptomatic and in April 2001 he had ACL reconstruction with 
lateral meniscectomy of the left knee.  The litigation 
documents associated with the Workers Compensation claim also 
submitted reflect that he received Workers Compensation 
benefits for the knee injury and all treatments and surgeries 
for the left knee were reimbursed by his state's Workers 
Compensation system.  

The Workers Compensation records also included a March 2002 
letter from the Veteran's treating physician to the Veteran's 
attorney representing him in the Workers Compensation claim.  
This letter pointed out that this doctor first treated the 
Veteran the day following his August 1998 work injury 
stepping from a trailer when he twisted his foot and his knee 
buckled.  Of significance was the fact that he had injured 
the same knee in the Army in 1993.  The doctor then 
summarized the history of treatment and surgeries for the 
left knee including the ACL reconstruction.  The doctor gave 
an opinion that the Veteran's physical condition was that he 
has a chronic ACL tear which appears to predate his initial 
work injury and he did have some evidence of chondral damage.  
There was no way to specify whether this predated the index 
injury.  

Other records from the Workers Compensation claim, dealt with 
spinal complaints involving the cervical, thoracic and lumbar 
spine, with history of another work injury in February 2000 
when a staircase or scaffold fell onto his head.  
Additionally there was record of a motor vehicle accident in 
October 2002 with back pain.  None of these records pertained 
to his left knee, aside from occasionally noting the history 
of knee injury.  

Also submitted after the July 2001 decision were VA 
treatments from 2000 and 2001 printed out in April 2007 
mostly documenting neck and back complaints, but include 
emergency room records from April 2001 and May 2001  where he 
gave a history of status post ACL reconstruction and could 
not afford pain medications.

Also submitted after July 2001 was a June 2007 buddy 
statement from his friend from the service who stated that he 
attended basic training and Airborne school and served with 
the Veteran later.  He remembered the Veteran injured his 
knee and that he wore a brace for morning physical training.  
He recalled the Veteran complained a lot about his knee and 
he had to ice it down.  He indicated that he stayed in touch 
with the Veteran over 15 years and the Veteran continued to 
complain about his knee.  

Among other evidence submitted after July 2001 were private 
medical records received in October 2007, and dated from 1996 
to 2000.  These records include hospital records from August 
1996 showing treatment after he was in an altercation and his 
complaints included left knee and ankle pain and abrasion to 
the left knee noted.  X-ray of the left knee taken in August 
1996 gave an impression of 2 small bony densities noted 
lateral to the tibial plateau.  This presumably represents an 
old finding rather than evidence of acute injury.  Clinical 
correlation was recommended to confirm this.

Also received after 2001 was the Veteran's October 2009 
Travel Board hearing testimony.  His representative pointed 
out that the pertinent lay evidence submitted by the 
Veteran's service buddy was disregarded by the RO.  The 
testimony indicated that the Veteran injured his knee in a 
parachute jump in service.  He testified that after he got 
out of service in January 1994, he wore a knee brace, and 
used it when he worked on construction jobs because the knee 
was always unstable.  He acknowledged reinjury of the knee in 
a "scuffle" in 1996 and the work injury in 1998.  However 
he noted that the Workers Compensation records did document a 
prior military injury to his left knee.  

Based on a review of the foregoing, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim for service connection for a left 
knee disorder.  Where the previous evidence showed a left leg 
or knee injury in service that appeared acute and transitory 
with no post service evidence of a knee problem, the new 
evidence now shows evidence of a current left knee 
disability.  While this evidence does include a left knee 
disability following an August 1998 work related injury, it 
additionally shows evidence of an old left knee injury or 
pathology, described as not only predating the August 1998 
work injury, but also predating the August 1996 altercation.  
This is shown in the August 1996 X-ray showing 2 small bony 
densities noted lateral to the tibial plateau, said to 
probably represent an old injury rather than evidence of 
acute injury.  Likewise the Veteran's doctor who treated him 
since his work injury is noted to have provided an opinion in 
March 2002 stating that the Veteran has chronic ACL tear 
which appears to predate his initial work injury.  This new 
evidence showing evidence of old injury to the knee, is 
significant when considered along with the previous evidence 
of the service injury to the left leg and knee region during 
a parachute jump in service, as it suggests there may have 
been chronic postservice residuals of this injury.

This evidence is new in that it has not been previously 
considered, and is so significant that this evidence relates 
to an unestablished fact necessary to substantiate his claim 
and raises a reasonable possibility of substantiating his 
claim. Thus the claim for service connection for a left knee 
disorder is reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

B.  Hearing loss and tinnitus

Evidence previously before the RO in June 1998 includes 
service treatment records which included a December 1990 
prescreening examination which revealed no history of ear 
trouble or hearing loss.  The January 1991 enlistment 
examination revealed normal ears and the audiological 
examination reflected normal hearing.  Again the report of 
medical history was negative for ear trouble or hearing loss.  
An Airborne examination from November 1991 likewise revealed 
normal ear and audiological findings and the history was 
again negative for ear trouble or hearing loss.  In April 
1992 he was seen for complaints of pressure behind the right 
ear.  He thought it might be "swimmer's ear" and stated 
that he has had this before.  He also reported water draining 
from the ear.  Examination revealed the ear to be positive 
for erythema, and bulging tympanic membrane with milky 
curdish discharge.  He was assessed with otitis 
media/externa.  A reference audiogram from November 1993 was 
normal.  This did contain a notation that he was routinely 
exposed to hazardous noise.  There is no separation 
examination of record.  

Evidence received after June 1998 does not include any 
medical evidence documenting ear problems or complaints 
pertinent to his claimed hearing loss and tinnitus.  The only 
evidence submitted after June 1998 consists of lay evidence.

This lay evidence in support of his claimed hearing loss is 
October 2009 testimony from his Travel Board hearing.  The 
Veteran testified that he was exposed to mortars and loud 
guns during training.  He testified that he was exposed to 
noise from loud weaponry and aircraft throughout service, 
where he was an indirect fire infantryman.  He said hearing 
protection was not used.  He was noted to have served in 
Airborne.  He testified that he attended a separation 
examination and was told at this examination that his hearing 
had worsened.  He testified that he has had persistent 
tinnitus since service.  He also testified that since 
service, his hearing has worsened and that his ears 
frequently pop and he gets earaches.  He indicated that his 
hearing loss was noticed by his wife. He admitted that he has 
never had his hearing tested since service, citing a lack of 
insurance.

He showed photographs depicting him around the equipment that 
was the source of the loud noise.  It was discussed that the 
VA would photocopy these photos for inclusion in the claims 
file, however this was not done.  

Based on a review of the foregoing, the Board finds that new 
and material evidence has been submitted to reopen a 
previously denied claim for service connection for hearing 
loss and tinnitus.  The new evidence consists solely of his 
lay contentions of having tinnitus and hearing problems since 
service.  The Veteran is considered competent to report the 
observable manifestations of his claimed disability.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing 
in the ears is capable of lay observation"); Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994) (lay testimony iterating 
knowledge and personal observations of witness are competent 
to prove that claimant exhibited certain symptoms at 
particular time following service).  This lay evidence of 
observed problems with hearing and tinnitus is considered 
credible for the purpose of reopening this claim, is new in 
that it has not been previously considered, and is so 
significant that this evidence relates to an unestablished 
fact necessary to substantiate his claim and raises a 
reasonable possibility of substantiating his claim.  Thus the 
claims for service connection for hearing loss and tinnitus 
are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence has been received to reopen a claim 
for service connection for a left knee disorder and to this 
extent, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for bilateral hearing loss and to this 
extent, the appeal is granted.

New and material evidence has been received to reopen a claim 
for service connection for bilateral tinnitus and to this 
extent, the appeal is granted.


REMAND

Having reopened the previously denied claims for service 
connection for a left knee disability, hearing loss and 
tinnitus, the Board finds that remand is necessary to afford 
appropriate development for all issues.  The Board also finds 
it necessary to remand the claim for service connection for a 
back disorder for further development.  

First it is noted that evidence pertinent to all issues 
appears to not have been associated with the claims file.  
Specifically, the Veteran is noted to have testified in his 
October 2009 as to having underwent a separation examination 
prior to his exit from the service.  The claims file does not 
have such examination of record.  As such evidence is in the 
constructive possession of the VA, an effort should be made 
either to obtain this record, or confirm that it is not 
available.  

Additionally the Veteran's hearing testimony suggests that he 
has had ongoing medical problems, with doctors' reports 
documenting this located at Scott Orthopedic Center in 
Huntingdon, West Virginia.  He suggested these were ongoing 
records obtained in association with his Workers Compensation 
claims.  While records from his Workers Compensation claims 
have been obtained, with records dating up to 2003, an 
attempt to obtain any subsequent records should be made.

Regarding the left knee disorder, in light of the evidence of 
an inservice injury to his left leg with pain on knee 
bending, and the post service records showing that he had 
evidence of old knee injury or pathology predating both post 
service injuries to this knee in 1996 and 1998, the Board 
finds that examination of this is necessary to obtain a 
medical opinion as to the nature and etiology of any current 
left knee disability.

Regarding the hearing loss and tinnitus, noise exposure is 
conceded in this matter, where his MOS is noted to have been 
Airborne, and the service treatment records reflect that he 
was routinely exposed to hazardous noise, noted in the 
November 1993 reference audiogram.  Thus further development 
to confirm noise exposure is not necessary. 

However, there is no medical evidence to confirm the 
Veteran's lay evidence of a current hearing loss and 
tinnitus.  The Veteran has admitted not having undertaken 
hearing testing after service, citing a lack of insurance.  
In light of this, a VA examination is necessary to ascertain 
whether the Veteran has a current hearing loss and tinnitus 
disability that began in or was caused or aggravated by any 
incident in service, including noise exposure.

In regards to the claimed back disorder, the Veteran is noted 
to have alleged that this condition may be secondary to his 
left knee disorder, for which service connection is also 
alleged.  This was alleged in the October 2006 claim and he 
also testified as to an altered gait caused by his left knee 
also causing or aggravating back problems.  Additionally he 
has testified and alleged that the parachute jump injury 
where he hurt his left leg, also injured his back and that he 
self treated back pain during service.  

The service treatment records are noted to have been silent 
for any back injury, although he is noted to have complained 
of back pain, believed to be kidney pain in a March 1993 
record documenting treatment for diarrhea and assessed with 
resolving URI.   He is also conceded to have participated in 
parachute jumps in service.  

Complicating matters is the fact that he had a post service 
injury in February 2000, documented in the Workers 
Compensation records, which may have also caused or further 
aggravated his back problems.  In light of this, the Board 
finds that VA examination is necessary to assess the etiology 
of his claimed back disorder.

In view of the foregoing, this matter is remanded for the 
following:

1.  The AOJ should take appropriate steps 
to secure the separation examination the 
Veteran claims to have underwent prior to 
his exit from the service in December 1993 
through official channels including the 
NPRC or any other appropriate source, and 
including the appellant, as per the 
procedures set forth in VA Adjudication 
Procedure Manual, Manual M21- 1, Part III, 
paragraph 4.25(c) and 4.29, if so 
warranted.  Any and all records obtained 
should be associated with the claims file.  
If there are no records, the AOJ should so 
specifically find and the documentation 
used in making that determination should 
be set forth in the claims file.

2.  Thereafter, only if the above 
development reveals that the separation 
examination continue to be unavailable, 
the AOJ must ensure that all notification 
and development necessary to comply with 
38 U.S.C.A. §§ 5103(a) and 5103A (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159 
(2009) is fully satisfied.  In particular, 
VA must send the Veteran a corrective 
notice, that includes notice of the 
unavailability of complete service 
department records (in this case the 
separation examination) and an explanation 
of alternate forms of evidence, such as 
lay testimony, etc. as set forth in VA 
Adjudication Procedure Manual, Manual M21- 
1, Part III, paragraph 4.25(c) and 4.29 
(Oct. 6, 1993), that the Veteran can 
submit in support of his claim.  The 
claims file must include documentation 
that there has been compliance with the 
VA's duties to notify and assist a 
claimant as specifically affecting the 
issue on appeal.

3.  The AOJ should contact the Veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers, who 
treated him for left knee problems since 
2003 and for hearing loss and tinnitus 
since service.  This should include 
records described by him as ongoing 
records obtained in association with his 
Workers Compensation claims, including 
those from the Orthopedic Center in 
Huntingdon, West Virginia.  After securing 
the necessary release(s), the AOJ should 
obtain these records.  All correspondence, 
as well as any treatment records obtained, 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained, the 
Veteran and his representative should be 
provided with information concerning the 
negative results and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (2009).

4.  After the above development is 
completed the AOJ should arrange to have 
the Veteran undergo an ear disorders 
examination by an appropriate VA 
specialist.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
physician.  All special studies or tests 
deemed necessary by the examiner(s) are to 
be accomplished, to include audiological 
testing in accordance with the VA criteria 
for assessing hearing loss.  The examiners 
is  requested to review the pertinent 
medical records, examine the appellant and 
provide a written opinion as to the 
presence, etiology and onset of his 
claimed conditions.

Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current hearing 
loss disability and/or a current 
disability of tinnitus.  (2)  If a 
disability of hearing loss and/or tinnitus 
is confirmed, is it at least as likely as 
not (i.e., at least a 50/50 probability) 
that the Veteran's hearing loss and/or 
tinnitus had its onset during his period 
of active duty, or was etiologically 
related to any incident in service, to 
include exposure to hazardous noise 
confirmed to have taken place during 
service?  In answering this question, the 
examiner should also address the service 
treatment records showing treatment for an 
ear infection as well as the noise 
exposure.  The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

5.  After the above development from #1-3 
is completed the AOJ should arrange to 
have the Veteran undergo an orthopedic 
examination by an appropriate VA 
specialist.  The claims file, along with 
all additional evidence obtained pursuant 
to the instructions above, must be made 
available to and reviewed by the 
physician.  All special studies or tests 
deemed necessary by the examiner(s) are to 
be accomplished, to include X-rays.  The 
examiner(s) is  requested to review the 
pertinent medical records, examine the 
appellant and provide a written opinion as 
to the presence, etiology and onset of his 
claimed conditions.

(A) Specifically the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current left 
knee disability.  (2)  If a current left 
knee disability is confirmed, is it at 
least as likely as not (i.e., at least a 
50/50 probability) that the Veteran's left 
knee disability had its onset during his 
period of active duty, or was 
etiologically related to any incident in 
service, to include his left leg injury 
from a parachute jump or from 
participation in parachute jumps in 
general?  

(B) Additionally the examiner(s) is/are 
requested to provide an opinion as to (1) 
Whether the Veteran has a current back 
disability.  (2)  If a current back 
disability is confirmed, is it at least as 
likely as not (i.e., at least a 50/50 
probability) that the Veteran's back 
disability had its onset during his period 
of active duty, or was etiologically 
related to any incident in service, to 
include the incident where he injured his 
left leg in a parachute jump or from 
participation in parachute jumps in 
general? (3) The examiner should also 
state whether it is at least as likely as 
not (i.e., at least a 50/50 probability) 
that a back disability was/or is being 
caused, or aggravated, by his left knee 
disability.  

(C)  Regarding both the left knee and back 
disabilities the examiner should also 
provide an opinion whether it is at least 
as likely as not (i.e., at least a 50/50 
probability), that arthritis was 
manifested to a compensable degree within 
a year of his discharge from active duty. 

In answering these questions, the examiner 
should also address the service treatment 
records showing treatment for the left leg 
injury as well as the post service records 
documenting subsequent treatment for left 
knee and back injuries post service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Thereafter, the AOJ should consider 
all of the evidence of record and re- 
adjudicate the appellant's claims for 
service connection.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
discussion of 38 C.F.R. § 3.310 for the 
back disability.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  No action by the Veteran is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination without good cause may result in adverse 
consequences.  38 C.F.R. § 3.655 (2009).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


